Citation Nr: 1131708	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION


The appellant is a veteran who served on active duty from March 1968 to January 1969.  This matter is before the Board on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied service connection for a psychiatric disorder.  In June 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The issue of secondary service connection for alcohol abuse has been raised by the record (see hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further on his part action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.

There is evidence in the record that the Veteran sought treatment for mental health issues several times since service and is currently seeing a therapist; however, there are no postservice mental health treatment records in the claims folder.  As the entire history of the disability at issue is pertinent evidence in a claim of service connection, development for such records is necessary.  Notably, it is the Veteran's responsibility to adequately identify his treatment providers and to authorize the release of private treatment records.  
The Veteran is advised that 38 C.F.R. § 3.158(a) provides that where evidence (to include identifying information and releases) requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete and sign authorizations to release the private medical information he has referenced during the course of this claim (specified in paragraph 2, below) to VA so that pertinent records may be obtained.  The RO should also ask the veteran to identify any additional providers of mental health treatment, and secure records from all such sources.

2. After obtaining adequate identifying information from the Veteran as well as any necessary authorizations, secure for the record copies of the complete clinical records of:

a. Treatment he received (from a doctor or psychologist who was recommended to him by some co-workers at General Foods in Westchester, New York in 1973 or around the time of his mother's death;
b. Treatment he received from a counselor on his college campus following his mother's death;
c. Treatment he received in 1980 or 1981 for symptoms of anxiety and depression from a psychologist named McGuiness or Cyrinnis;
d. Treatment he received in 2000;
e. Treatment he received in 2004 from a licensed clinical social worker following the loss of his job with the school district; and 
f. Current treatment (from approximately 2009 to the present) by a private doctor, specifically including records of a Dr. Walter Clark.

3. The RO should then readjudicate the claim (to encompass consideration of all psychiatric diagnoses).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

